UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6721


BILAL A. AL-HAQQ,

                    Plaintiff - Appellant,

             v.

FRANCIS JOHNSON, I.G.C.; SGT. FOGLEBACH; MS. TAMMY WAY;
EUGENE SKIPPER; FRANCINE BAUGHMAN, O.H.O.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Donald C. Coggins, Jr., District Judge. (1:19-cv-00158-DCC)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bilal A. Al-Haqq, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bilal A. Al-Haqq appeals the district court’s order denying his requests for

sanctions, a default judgment, and appointment of counsel, adopting the recommendations

of the magistrate judge to deny his motion to amend and grant summary judgment to

Defendants, and dismissing his 42 U.S.C. § 1983 civil rights action for failure to exhaust

available administrative remedies. Al-Haqq confines his appeal to the district court’s

ruling dismissing the action for failure to exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Al-Haqq v. Johnson, No. 1:19-cv-00158-DCC (D.S.C. Apr. 15,

2020). We deny Al-Haqq’s motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2